DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10 are allowed over prior art of record.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “a first polarity module including an optical waveguide layer, a lossy mode resonance layer and a bioprobe layer stacked on each other, the lossy mode resonance layer disposed on one side of the optical waveguide layer, and two opposite sides of the optical waveguide layer being a light input end and a light output end, the bioprobe layer having a plurality of bioprobes, one plane of the bioprobe layer disposed on the lossy mode resonance layer” in combination with the remaining limitations of the claim.
Regarding claim 9, The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “inputting an incident light emitted by a broadband light source to an optical waveguide layer disposed under the plurality of bioprobes, energizing a lossy mode resonance layer and a second electrode layer to generate an electric field that acts on at least one of the pluralities of bioprobes and the object to be tested, and measuring a light outputted from the optical waveguide layer by a spectrometer, wherein the biomaterial sensing region is formed by sandwiching a plurality of spacers between the lossy mode resonance layer and the second electrode layer” in combination with the remaining limitations of the claim.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20090109441 A1 is the closet prior art teaching using a waveguide 14a and 14b to measure a sample. The sample is attached a bioprobe. However, the reference fails to teach a lossy mode resonance layer. The reference does mention using ITO as a waveguide and an electrode, but the claims require a lossy mode resonance layer on the waveguide. The method claim requires energizing a lossy mode resonance layer which is not taught by the reference. Further the reference does not teach the use of a broadband light source or a spectrometer. The detector in the reference is a CCD only and does not measure spectrum.
US 20100267165 A1 teaches evanescent wave measurements of a sample in an electric field.
US 20020140937 A1 teaches evanescent wave measurements of a sample in an electric field.
US 20080266568 A1 teaches evanescent wave measurements of a sample in an electric field.
US 20110001975 A1 teaches lossy resonance mode layers
JP 2003279479 A teaches evanescent wave measurements of a sample in an electric field.
US 20020140937 A1 teaches evanescent wave measurements of a sample in an electric field.
Del Villar, Ignacio, et al. "Design rules for lossy mode resonance based sensors." Applied optics 51.19 (2012): 4298-4307 teaches lossy mode resonance measurements using a UV/VIS light source and spectrometer. But does not teach an electric field.
However, none of the reference teach the above limitations.
Therefore, prior art of record neither anticipates nor renders obvious the instant application claimed invention as a whole either taken alone or in combination.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawn DeCenzo whose telephone number is (571)270-3227. The examiner can normally be reached M-F, 9am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shawn Decenzo/           Primary Examiner, Art Unit 2877